The opinion of the court was delivered by
Royce, J.
The only question presented is, whether the notice given by the claimant to the overseer of the poor of the town of *648Washington, will prevail as against the attachment of the plaintiff. Overseers of the poor have no general authority to draw orders upon the treasurer, and thus bind the town for their payment. Their duties are defined; and no authority is conferred upon them to draw orders except in cases provided for in s. 33, c. 20, of the Gen. Sts. It is provided by that section that the accounts of overseers shall, within fifteen days after the termination of their office, be exhibited to their successors in office, and such successors, in conjunction with the town auditors, shall settle and adjust the same ; and if upon such settlement there shall be found to be a balance due to the overseer going out of office, the overseer in office shall draw an order on the treasurer for the amount. So that it stands the same as if the overseer had simply made a settlement with Downing, and ascertained the amount due from the town to him, and upon a sale of the claim by Downing to the claimant, the claimant had notified the overseer of such sale. Such a notice would not be available as against an attachment by the trustee process ; and upon the authority of Thayer v. Lyman & Tr. 35 Vt. 646, it would seem that the only notice that the claimant could have given that would prevail against the attachment, must have been to the selectmen or treasurer.
Judgment affirmed.